Citation Nr: 1718364	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  12-03 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1963 to October 1965.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The Veteran testified via videoconferencing before the undersigned Veterans Law Judge (VLJ) in July 2012.  A transcript of that proceeding has been associated with this claims folder.  In November 2012 and July 2014, the Board remanded this matter.  The appeal has since been returned for further appellate review.  The July 2014 Board decision also denied entitlement to service connection for a respiratory disorder and psychiatric disorder, and those issues no longer remain in appellate status.

The Veteran recently submitted a VA 21-22 form purporting to change his representative from Disabled American Veterans (DAV) to the Florida Department of Veterans Affairs.  An appellant has 90 days following notification of certification of an appeal to the Board to request a change in representation. 38 C.F.R. § 20.1304(a).  Thereafter, good cause must be shown for the delay in making the request.  38 C.F.R. § 20.1304 (b)(1).  In this case, a November 2014 letter notified the Veteran that the present matter had been recertified to the Board.  In October 2016, more than 90 days after recertification, the Veteran submitted a VA 21-22 form appointing the Florida Department of Veterans Affairs as his representative.  The Veteran provided no cause for the change in representation.  Accordingly, the Board concludes that DAV is the Veteran's representative for the purpose of this decision.  Id.; see also Perez v. Shinseki, 25 Vet. App. 190, 194-95 (2012).  DAV represented the Veteran at the July 2012 Board hearing.  Therefore, the Board finds that due process has been satisfied.


FINDINGS OF FACT

1.  The Veteran's currently-diagnosed bilateral sensorineural hearing loss did not have its onset during his period of service, and is not otherwise etiologically related to his period of service.  
2.  Tinnitus did not have its onset during the Veteran's period of service, and is not otherwise etiologically related to his period of service.  

CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).

2.  The criteria for service-connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103 , 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.326(a) (2016).  In this case, VA's duty to notify was satisfied by letters dated October 2010, December 2012, and April 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran's appeal was most recently readjudicated in November 2014.  See November 2014 supplemental statement of the case.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as all identified and available post-service medical records, including VA treatment records, are associated with the claims file.  In response to multiple requests from VA, the Veteran reported that he had no additional evidence to submit or other information regarding outstanding records pertinent to his claimed bilateral hearing loss and tinnitus.  Also, the Veteran was afforded VA examinations in November 2010 and September 2014.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The November 2010 examination was inadequate, and the Board remanded for an adequate opinion.  The Board finds that the September 2014 VA examination is adequate to decide the case.  The medical opinions are predicated on a full reading of the available service treatment records contained in the Veteran's claims file, consider all of the pertinent evidence of record, and are supported with a complete rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board also finds compliance with the Board's prior remand directives.  In November 2012, the Board remanded the issues on appeal for additional development, to include securing outstanding VA and private treatment records.  In response to VA's request for the outstanding private treatment records identified in the 2012 remand, the Veteran sent a response indicating that he had no further evidence to submit, and he did not return the VA Form 21-4142, Authorization and Consent to Release Information, to allow VA to request the records on his behalf.  He wrote that all his medical records from civilian and VA doctors had been sent to the Lexington VA Medical Center for the last 20 years.  VA sent the Veteran a second letter advising him to submit private treatment records prior to 2007.  In a May 2013 response, the Veteran again indicated that he did not have any additional records to submit, and again he did not return the VA Form 21-4142, Authorization and Consent to Release Information form to allow VA to request the records on his behalf.  In July 2014, the matter was again remanded to secure an adequate VA examination and opinion, which the Board has found to be adequate.  The RO then issued the November 2014 Supplemental Statement of the Case addressing the newly received evidence.  Accordingly, additional remand is not warranted.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran was also provided with an opportunity to set forth his contentions during the hearing before the undersigned VLJ.  A Decision Review Officer or VLJ who chairs a hearing must fulfill two duties: (1) the duty to explain fully the issues; and (2) the duty to suggest the submission of evidence that may have been overlooked. 38 C.F.R. § 3.103 (c)(2) (2016); Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  At the Board hearing, the VLJ outlined the issues on appeal, and the hearing focused on the elements necessary to substantiate the claims. Additionally, subsequent development was conducted based on deficiencies in the record, such that the submission of additional evidence is not required.  Moreover, there is no indication that the Veteran has any additional evidence to submit.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  There has been no allegation to the contrary.  The Board will proceed to address the merits of the claim.

Service Connection

In this case, the Veteran seeks service connection for bilateral hearing loss and tinnitus, which he claims are the result of in-service exposure to hazardous noise.  In this regard, the Board notes that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

In addition, service connection for certain chronic diseases, including sensorineural hearing loss and tinnitus (organic diseases of the nervous system), may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

The showing of chronic disease in service requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim. 38 C.F.R. §§ 3.303(b), 3.309 (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).

For VA purposes, impaired hearing is considered a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence of the record.  When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's October 1963 report of medical examination at induction showed the following audiometric testing results that have been converted from ASA units to ISO units:

Hertz
500
1000
2000
3000
4000
Left Ear
20
15
10
10
5
Right Ear
15
10
10
15
30

A September 1965 report of medical examination at separation showed audiometric testing results converted from ASA units to ISO units as follows:

Hertz
500
1000
2000
3000
4000
Left Ear
25
20
15
X
10
Right Ear
25
15
15
X
15

In an October 2010 statement, the Veteran wrote that his hearing was good prior to entrance into service and that, after leaving service, his ears were ringing, and he had hearing loss.  He did not specify the onset of those symptoms.

The Veteran underwent a VA audiology examination in November 2010, at which time he reported experiencing loud noise from shell explosions, grenades, tank fire, rocket launchers, 155 howitzers, and large caliber gunfire.  Since separation from service, the Veteran worked as a welder, in coal mines, and as a millwright.  He reported recreational loud noise exposure from hunting and tractors.  He reported that he first noticed tinnitus more than 12 years prior, and that it was constant.

Audiometric testing results showed the following:

Hertz
500
1000
2000
3000
4000
Left Ear
25
35
55
65
75
Right Ear
25
30
55
65
70

Speech recognition scores using the Maryland CNC word test were 88 percent bilaterally.  The examiner diagnosed bilateral sensorineural hearing loss and tinnitus and opined that the Veteran's bilateral hearing loss and tinnitus were unrelated to his period of service.  In support of this opinion, the examiner said that the Veteran's hearing was within normal limits at entrance and separation from service and that there was no indication of damage to his peripheral auditory system at discharge.  This opinion was previously found inadequate by the Board for failure to address the in-service shift in auditory thresholds, and because the opinion was based wholly on the absence of a hearing loss disability upon separation.

At the July 2012 hearing, the Veteran testified that he first became aware of his hearing problems a little over twenty years prior after having his hearing tested by his employer.  He reported that it now sounded like he was sitting on a riverbank full of crickets.  The Veteran reported that in service he was combat military police and was stationed in Korea.  The Veteran denied seeking treatment for hearing problems in service.  He reported that his private doctor told him that everyone in service had ringing in their ears.  The Veteran was unable to say when he first noticed his tinnitus symptoms, but did report such symptomatology had worsened significantly over the prior seven to eight years.

The Veteran underwent another VA audiology examination in September 2014, and audiometric testing showed the Veteran to have bilateral hearing loss disability for VA purposes.  The examiner diagnosed bilateral sensorineural hearing loss and tinnitus.  The Veteran gave a history of noise exposure in service and denied using hearing protection.  Following separation, the Veteran reported exposure to noise from working in construction for 10 to 15 years where he wore hearing protection some of the time, and from working as a millwright for 16 years with hearing protection.  He reported recreational noise exposure from hunting, target shooting, 4 wheelers, and chainsaws.  The Veteran also said that his brothers had noise-induced hearing loss.  The examiner reported that there was not a permanent positive threshold shift (worse than reference threshold) greater than normal for either ear.  The examiner then opined that the Veteran's bilateral hearing loss and tinnitus were unrelated to military noise exposure.  In support of that opinion, the examiner explained that the etiology of  sensorineural hearing loss was difficult to determine, as it could be caused by aging, vascular disease, viral disease, autoimmune disease, noise exposure, medications, genetics, or a combination of those or other factors.  The examiner then explained that the auditory damage from acoustic trauma occurred instantly, and therefore the Veteran's normal hearing upon discharge was significant in rendering the opinion.  The examiner further explained that the in-service auditory threshold shifts were not significant, that there was otherwise no other evidence of a temporary threshold shift while in service, and that the Veteran's other risk factors included a long history of occupational and recreational noise exposure in addition to his military noise exposure.  The examiner also found significant the facts that the Veteran was unable to identify when his symptoms of tinnitus began and that his service records were silent for tinnitus.  

The Board finds the opinion of the 2014 VA examiner to be adequate, as the examiner reviewed the claims folder and elicited a full testimony from the Veteran regarding his relevant symptoms.  The examiner's opinions were supported by fully articulated rationales that considered the Veteran's contentions, and addressed the auditory threshold shifts in service. 

The foregoing evidence leads to the conclusion that entitlement to service connection for bilateral hearing loss and tinnitus is not warranted.  The Veteran has current diagnoses of bilateral hearing loss for VA purposes as well as tinnitus, and the Board finds that he was exposed to military noise while in service.  However, a nexus between the Veteran's diagnosed bilateral hearing loss and tinnitus and his period of service has not been established.  As sensorineural hearing loss and tinnitus are chronic diseases pursuant 38 C.F.R. § 3.309(a), service-connection may be warranted if bilateral hearing loss or tinnitus manifested to a compensable degree within one year of separation from service, or where the evidence shows that the Veteran's bilateral hearing loss and tinnitus symptoms have been continuous since service.  See 38 C.F.R. §§  3.303(b), 3.307.  In this case, however, the Veteran has not testified that his bilateral hearing loss and tinnitus symptoms manifested within a year of separation from service, or have been continuous since service.  At the November 2010 VA examination, the Veteran reported that he first noticed his tinnitus around the year 1998.  At the July 2012 hearing, the Veteran reported that he first became aware of hearing loss around 1992.  The Veteran was discharged in 1965, approximately 33 years prior to the reported onset of his tinnitus symptoms and 27 prior to the reported onset of his hearing loss.  There is no other evidence to indicate that symptoms of hearing loss or tinnitus manifested to a compensable degree within one year of separation from service, nor is there evidence of continuity of relevant symptomatology since separation.  Accordingly, service connection under the presumptive provisions for chronic disease has not been established.  38 C.F.R. §§ 3.307, 3.309 (2016).

Also, the competent, probative medical evidence of record weighs against the claim.  The September 2014 VA examiner adequately opined that the Veteran's bilateral hearing loss and tinnitus did not have their onset during the Veteran's period of service, and that it was less than a 50 percent probability that bilateral hearing loss and tinnitus were etiologically related to the Veteran's period of service.  There is no medical opinion or other medical evidence to the contrary.  To the extent the Veteran reported that his private doctor told him that everyone in the service had ringing in their ears, that report is not sufficient to establish a nexus in this Veteran's case.  There is no indication that the Veteran's private doctor reviewed the Veteran's claims file when rendering the opinion, or took into account the Veteran's post-service noise exposure.  Moreover, such a generalized statement is insufficient to establish that in this Veteran's particular case his tinnitus is etiologically related to his service.  In sum, there is no nexus between the Veteran's currently diagnosed bilateral hearing loss and tinnitus and his period of active service.  As the evidence weighs against the claim, there is no reasonable doubt to be resolved, and the claims for service connection for bilateral hearing loss and tinnitus must be denied.  38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, (2016).

ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.


____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


